DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BUCHBERGER.
Regarding claim 1, BUCHBERGER discloses an apparatus for an electronic aerosol provision system comprising a reservoir, a heating element, and mounting parts (Abstract).  Specifically, BUCHBERGER discloses a liquid reservoir (Fig. 1, reservoir (chamber) 38) that stores an aerosol-generating liquid; and a heat-generating sheet (Fig. 1, a heating element  that is provided with a positive electrode and a negative electrode (first and second electrical contact elements 104, 105), and that atomizes the aerosol-generating liquid supplied from the liquid reservoir (Page 1, lines 19-29), by generating heat when a current flow is caused between the positive electrode and the negative electrode, wherein the heat-generating sheet is formed of a porous material (Page 6, lines 6-7), and a plurality of slits (Page 6, lines 19-24 discussion of slots) are provided in the heat-generating sheet so as to form a meandering electric path (Page 6, lines 23-27) unit that is formed into a meandering shape while inhibiting localization in a current density of current flowing between the positive electrode and the negative electrode (Page 6, lines 5-34).  
While the reference does not specifically state that the heating element has positive and negative terminals the reference discloses “electrical contact extensions at each end for connecting to the respective electrical contact extensions”.   Therefore one of ordinary skill in the art would immediately recognize that the first and second electrical contact elements 104, 105 are positive and negative terminals.
BUCHBERGER further discloses, in the heat-generating sheet, the meandering electric path unit is formed by sequentially connecting a linear electric path portion having a linear shape and a bent electric path portion obtained by bending the linear electric path portion, the positive electrode is provided on a positive electrode-provided electric path unit that is connected to one end of the meandering electric path unit, and the negative electrode is provided on a negative electrode-provided electric path unit that is connected to the other end of the meandering electric path unit (See side-by-side comparison figures below).  

    PNG
    media_image1.png
    452
    912
    media_image1.png
    Greyscale

BUCHBERGER further discloses, wherein a plurality of the slits separating the linear electric path portions from one another are arranged in parallel at a fixed interval in the heat-generating sheet.  The slits are parallel to one and other.  BUCHBERGER further discloses, “The slots extending inwardly are separated from one another by around 5.4 mm” (Page 6, lines 22-23).  This is a fixed interval.  
BUCHBERGER may not explicitly disclose, the linear electric path portions are separated from one another by an overlapping section where the adjacent slits overlap each other in an extension direction thereof, and a length dimension of the overlapping section is set to be equal to or larger than a distance dimension between the adjacent slits; or the total length dimension of the overlapping section is set to be equal to or larger than a dimension of a straight line connecting the positive electrode and the negative electrode.
BUCHBERGER illustrates in the annotated Fig. 2 below that the slots have an overlapping section between adjacent slots.  BUCHBERGER discloses a plurality of slits with overlapping sections as can be seen in the annotated figure below.  


    PNG
    media_image2.png
    231
    393
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide the linear electric path portions are separated from one another by an overlapping section where the adjacent slits overlap each other in an extension direction thereof, and a length dimension of the overlapping section is set to be equal to or larger than a distance dimension between the adjacent slits; or the total length dimension of the overlapping section is set to be equal to or larger than a dimension of a straight line connecting the positive electrode and the negative electrode.  Although the relative length of the overlapping section compared to the dimension between the adjacent slits is not taught, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 
Regarding claim 2, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER may not explicitly disclose wherein in the heat-generating sheet, an electrode effective width, of the positive electrode, in a direction orthogonal to a direction in which current flows out from the positive electrode is relatively narrower than the electrode path width of a minimum electric path width portion, of an electric path connecting the positive electrode and the negative electrode, where the electric path width becomes narrowest.  
BUCHBERGER discloses electrical contact extensions 103B at each end for connecting to the respective electrical contact elements 104, 105.  These extensions run orthogonal, perpendicular, to the direction in which current flows out.  Visually on Fig. 3 the width of 103B is narrower than the width of the corresponding minimum electrical path width.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide wherein in the heat-generating sheet, an electrode effective width, of the positive electrode, in a direction orthogonal to a direction in which current flows out from the positive electrode is Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the ends will be narrower than other portions of the path.  Changing the widths of these ends would not change the operation of the heat sheet in an unpredictable way.
Regarding claim 3, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses wherein each of the slits has a straight shape (see annotated Fig. 2).  

    PNG
    media_image3.png
    230
    393
    media_image3.png
    Greyscale


Regarding claim 6, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses, wherein the slit extends in an extension direction of the linear electric path portion.  The slits are extending in a direction parallel to the linear electrical path as annotated above.
Regarding claim 11, modified BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 1 as discussed above.  BUCHBERGER further discloses an aerosol inhaler (Fig. 1, aerosol provision system 10, Abstract) comprising the cartridge for aerosol inhaler according to claim 1. 
Regarding claim 12, BUCHBERGER discloses the limitations of claim 12 for the same reasons discussed above with regard to claim 1
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BUCHBERGER as applied to claim 2 above, and further in view of US Patent 9084440 B2 (hereinafter ZUBER).
Regarding claim 10, BUCHBERGER discloses the cartridge for aerosol inhaler according to claim 2 as discussed above.  BUCHBERGER does not explicitly disclose wherein - 41 -in the heat-generating sheet, the positive electrode is formed by being extended, within a plane of the heat- generating sheet, in a direction orthogonal to a direction of the electrode effective width, and a band-like virtual band region having a width equal to the electrode effective width does not include an end of the slit that extends from an edge of the heat-generating sheet toward an inner side on the plane of the heat-generating sheet.  
ZUBER teaches electrically heated smoking system for receiving an aerosol forming substrate includes a heater for heating the substrate to form the aerosol (Abstract).  ZUBER teaches that the heating element may be one or more U-shaped elements to form the structure as seen in Fig. 4.  There are two terminals, A and B (Fig. 4).  See side-by-side comparison of ZUBER Fig. 4 and instant application Fig. 6 below.

    PNG
    media_image4.png
    501
    604
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BUCHBERGER to provide wherein in the heat-generating sheet, the positive electrode is formed by being extended, within a plane .
Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant has not submitted any substantive remarks beyond stating that amending the claims to incorporate features of other rejected claims overcome the anticipation and obviousness rejections.  Therefore the claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                      

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747